Citation Nr: 1758533	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an elbow disability.

2. Entitlement to service connection for a bilateral hand disability.

3. Entitlement to service connection for a bilateral foot disability.

4. Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2000, August 2000 to April 2001, and February 2003 to May 2004. He also had periods of active duty for training and inactive duty training as a member of the Rhode Island National Guard until March 2011.  He received the Combat Action Badge, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2017 the Board remanded the Veteran's claim to obtain an addendum VA opinion.  That opinion was obtained in July 2017, but the Board finds it is in inadequate, and a new opinion is needed.

As explained by the Board in its April 2017 remand, service treatment records reflect that the Veteran was diagnosed with gastroenteritis in July 2003 after seeking treatment for diarrhea, headaches, and vomiting.  In August 2003 he was seen for nausea and vomiting and assessed as having nausea due to dehydration.  In a March 2004 post-deployment health assessment he denied frequent indigestion but reported vomiting during his deployment in Kuwait and Iraq, which began in January 2003.  In September 2005 he denied frequent indigestion but reported he had experienced vomiting over the previous month.

In July 2014 the Veteran underwent an intestinal conditions VA examination.  The Veteran reported nausea and vomiting for the past five years and occasionally feeling like food gets stuck.  The examiner deferred diagnosis pending an esophagogastroduodenoscopy (EGD).  The Veteran underwent the EGD at the VA in August 2014 at which time he was diagnosed with active duodenitis and chronic active gastritis.

In an August 2014 addendum opinion the VA examiner who performed the July 2014 compensation and pension examination stated that it would be mere speculation to say that any current intestinal condition is related to the Veteran's service.  The examiner stated that what happened in service and what was found later in an endoscopy cannot be considered medically as cause and effect.  
The examiner opined that the Veteran does not have a chronic multi-symptom illness of partially explained etiology secondary to Gulf War service.  He noted that diarrhea and vomiting are very non-specific problems and are secondary to many health problems.  He stated that there is no medical literature supporting that duodenitis or any GI diagnosis is secondary to the Gulf War.

The examiner opined that "it would be mere speculation to say that any current intestinal condition is related to the Veteran's service."  He then added that "what happened in service and what was found later in an endoscopy cannot be considered medically as cause and effect."  Thus it is unclear as to whether he was offering a negative opinion as to causation or was opining that neither onset nor causation could be determined without result to mere speculation.  Furthermore he incorrectly stated that "there is no medical literature supporting that duodenitis or any GI diagnosis is secondary to the Gulf War".  In fact, 38 C.F.R. § 3.317 itself links functional gastrointestinal disorders to such service.  See 38 C.F.R. § 3.317 Note to Paragraph (a)(2)(i)(B)(3) (defining functional gastrointestinal disorders and specifically noting symptoms such as abdominal pain, nausea, vomiting, altered bowel habits including constipation and diarrhea could be symptoms of such disorders).

Additionally, the July 2014 VA examiner noted that the Veteran reported pain beginning in his elbows and moving down to his hands for which no workup had been done to determine a diagnosis by the Veteran's primary care; numbness and tingling in his feet with some stiffness; and subjective sensory complaints with no formal workup done and no formal neurovascular diagnosis.  Nonetheless, the examiner concluded that there was no evidence of an elbow condition, hand condition, nerve condition, or leg condition.  The examiner did not appear to consider the Veteran's service in the Gulf War.

Based on the forgoing, the Board found that a new VA opinion was needed for the VA examiner to specify whether the Veteran has an undiagnosed illness or chronic multi-symptom illness of partially explained etiology or whether all of his symptoms are attributed to diagnosed illnesses.  

In July 2017 a VA reviewer indicated review of the Veteran's file and opined that there are no pertinent signs or symptoms manifested my muscle pain, joint pain, neurological symptoms, and gastrointestinal symptoms.  By way of explanation, the reviewer stated only that the Veteran does not have any diagnosis on his problems list at the VA that includes muscle pain, joint pain, or GI issues.  The reviewer did not address the Veteran's 2014 diagnosis of active duodenitis and chronic active gastritis nor the Veteran's complaints of pain from his elbows moving into his hands and numbness and tingling in his feet noted by the 2014 VA examiner.

The Board finds the opinion inadequate.  In opining whether the Veteran has any pertinent signs and symptoms manifested by muscle pain, joint pain, neurological symptoms and gastrointestinal symptoms, and, if so, whether any of the symptoms are attributable to a known diagnosis, the Veteran's lay statements and the Veteran's 2014 diagnosis of active duodenitis and chronic active gastritis must be addressed.  It is insufficient to merely state that the Veteran is not currently diagnosed with any condition involving muscle pain, joint pain, or GI issues.  Further, for any diagnosed disabilities, an opinion must be given as to whether the disability had its clinical onset during the Veteran's period of active service or is otherwise related to his period of active service.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from a suitably qualified examiner as to the following.  A new examination is not necessary unless the VA examiner states that one is needed.  The examiner should specifically opine:

a) Does the Veteran have any pertinent signs and symptoms manifested by muscle pain, joint pain, neurological symptoms and gastrointestinal symptoms, and, if so, are any of the symptoms attributable to a known diagnosis? Please name all appropriate diagnoses. If no diagnosis can be made based on testing and the evidence, so state.

The Board notes that a medical opinion is not needed as to whether an undiagnosed illness or chronic multi-symptom illness of partially explained etiology is secondary to Gulf War service, only whether the Veteran has either condition.

 b) For any diagnosed disabilities, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report. 

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




